FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 24, 2022

                                     No. 04-21-00273-CR

                                     The STATE of Texas,
                                          Appellant

                                              v.

                                   Marco Antonio GLORIA,
                                          Appellee

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 19-02-07982-MCRAJA
                      Honorable Amado J. Abascal III, Judge Presiding


                                        ORDER
Sitting: Rebeca C. Martinez, Chief Justice
         Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice
         Irene Rios, Justice
         Beth Watkins, Justice
         Liza A. Rodriguez, Justice
         Lori I. Valenzuela, Justice


       Because the panel has issued a different opinion, the motion for en banc reconsideration

is DENIED AS MOOT. See TEX. R. APP. P.49.

                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2022.


                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court